Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/343949 filed on April 22, 2019. Claims 1-20 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erza (US 2014/0244935).
Regarding claim 1, Erza teaches an apparatus comprising:
at least one processing device comprising a processor coupled to a memory [control layer 103 and disk units 104 on FIG. 1];
said at least one processing device being configured:
to maintain a snapshot tree data structure [FIG. 2 illustrates an exemplarily snapshot family represented by a snapshot tree (referred to hereinafter also as S-tree); ¶0062] having a plurality of volume nodes corresponding to respective ones of (i) a root volume [a master logical volume CO; ¶0062-64 and FIG. 2] and (ii) multiple snapshots related directly or indirectly to the root volume [a master logical volume CO and its snapshots; ¶0062-64 and FIG. 2];
to receive a request to read a data item from a given volume offset of a particular one of the volume nodes [for each access request addressed to a member of given snapshot family, the SFM data structure is operable to provide mapping between the request (LUN, LBAx, length) specifying an addressed LUN, an offset LBAx and a length of the required LBA range and physical addresses corresponding to the request.];
to determine a set of data descriptors for the given volume offset [each entry is further configured to comprise one or more mappings for mapping an LBA range associated with the mapping entry into one or more physical address ranges respectively correlated to one or more members of the snapshot family; ¶0082-83 and Fig. 4a];
to determine a set of volume nodes of interest for the particular volume node [a given MVE data structure 403-k (multiple value entry) provides, for contiguous LBA range 402-k in a SF logical address space, association between members in the snapshot family and values indicative of DBA ranges assigned to these members];
to determine a contribution set based at least in part on the set of data descriptors and the set of volume nodes of interest [steps 503-504 on FIG. 5];
to determine a read address for the data item as a function of the contribution set [steps 505-507 on FIG. 5]; and
to read the data item from the read address [read request on ¶0042].
Regarding claim 2, Erza teaches the apparatus of claim 1 wherein said at least one processing device is implemented at least in part within a snapshot-enabled storage system [snapshot family; ¶0087].
3, Erza teaches the apparatus of claim 2 wherein said at least one processing device comprises at least a portion of a storage controller of the snapshot-enabled storage system [upon receiving an access request (LUNy, LBAx, Ll) (502) addressed to a snapshot family member corresponding to LUNy, the control layer ( e.g. using the snapshot management module 105) identifies (503) Family_ID and Snap_ID corresponding to the addressed LUNy; ¶0087].
Regarding claim 4, Erza teaches the apparatus of claim 2 wherein the snapshot-enabled storage system comprises a distributed storage system implemented by a plurality of storage nodes and having a distributed storage controller comprising multiple controller instances implemented on respective ones of the storage nodes [a control layer 103 comprising one or more appropriate storage control devices operatively coupled to the plurality of host computers and operable to control access operations between the plurality of host computers and a plurality of data storage devices (e.g. a plurality of physical disk drives (PD) organized in one or more arrays illustrated as disk units 104-1-104-n); ¶0037].
Regarding claim 5, Erza teaches the apparatus of claim 1 wherein each of at least a subset of the volume nodes of the snapshot tree data structure has an associated time value indicative of a creation time of the corresponding snapshot [a current snapshot identifier indicative of the most recent snapshot and to associate data to be cached with the latest snapshot identifier existing at the time of writing a given data portion to a cache memory (¶0105); timestamp (¶0124)].
6, Erza teaches the apparatus of claim 5 wherein no two volume nodes of the snapshot tree data structure have the same time value [¶0105 and ¶0124].
Regarding claim 7, Erza teaches the apparatus of claim 5 wherein the volume times of respective ones of the volume nodes comprise respective integer values that are incremented in conjunction with creation of each snapshot [Snap_version value and timestamp; ¶0105 and ¶0124].
Regarding claim 8, Erza teaches the apparatus of claim 5 wherein each of a plurality of data items associated with one or more of the volume nodes has an associated time value indicative of a write time of the data item to the corresponding snapshot [written version (¶0195 and ¶0237); and creation version (¶0196, ¶0105 and ¶0237)].
Regarding claim 9, Erza teaches the apparatus of claim 8 wherein the time values of the respective data items are unique relative to the time values of the volume nodes [¶105, 196 and 234-237].
Regarding claim 11, Erza teaches the apparatus of claim 1 wherein each of a plurality of data items associated with one or more of the volume nodes has a corresponding data descriptor that identifies its corresponding volume node, its time value and its read address [¶0092-95].
Regarding claim 12, Erza teaches the apparatus of claim 1 wherein the set of volume nodes of interest for the particular volume node comprises any volume node of the snapshot tree data structure that is both an ancestor of the particular volume node and hosts a data item of at least one of the data descriptors of the set of data descriptors for the given volume offset [¶0092-95].
Regarding claim 13, Erza teaches the apparatus of claim 1 wherein the contribution set comprises one or more data descriptors in the set of data descriptors that is (i) hosted by the particular volume node or (ii) in the set of volume nodes of interest and has a time value that is earlier in time than a time value of the particular volume node [SFM data structure is operable to provide mapping between the request (LUN, LBAx, length) specifying an addressed LUN, an offset LBAx and a length of the required LBA; ¶0077-78 and FIG. 4a].
Regarding claim 14, Erza teaches the apparatus of claim 1 wherein determining the contribution set comprises determining the contribution set based at least in part on one or more intermediate parents of the particular volume node, a given one of the intermediate parents of the particular volume node relative to another volume node denoting a volume node that is both an ancestor of the particular volume node and a child of the other volume node [SFM data structure is operable to provide mapping between the request (LUN, LBAx, length) specifying an addressed LUN, an offset LBAx and a length of the required LBA (¶0077-78 and FIG. 4a); wherein a snapshot family mapping data structure can be configured as a mapping tree; wherein the control layer can traverse the tree in order to find a leaf corresponding to the requested LBA range and further use MVE associated with the leaf for identifying DBA range corresponding to the addressed Snap_ID (¶0091)].
Regarding claim 15, Erza teaches the apparatus of claim 14 wherein determining the contribution set comprises utilizing the one or more intermediate parents to identify a particular subset of the set of data descriptors based at least in part on time values of one or more data items and time values of one or more volume nodes [¶0077-78 and 91].
Regarding claims 16-18; these claim(s) limitations are significantly similar to those of claim(s) 1, 14 and 15; and, thus, are rejected on the same grounds.
Regarding claims 19-20; these claim(s) limitations are significantly similar to those of claim(s) 1 and 14; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132